DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species i (Fig.2) in the reply filed on January 28, 2021 is acknowledged.  The traversal is on the grounds that all of the species are sufficiently related that a through and complete search for the elected species would necessarily encompass a through and complete search for non-elected species.  This is not found persuasive because some of the features shown, such as the size differences between the cells as well as the thicknesses between the circumferential regions, requires additional search in other areas.
The requirement is still deemed proper and is therefore made FINAL.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 28, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the outer peripheral walls" in line-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US 4,343,354).
In regards to claim 1, Weber discloses
A heat exchanging member (Fig.2-9) comprising:
a pillar shape honeycomb structure (Fig.2) having:
an outer peripheral wall (outermost wall 11); and
partition walls (10 and remaining walls 11) extending through the pillar shape honeycomb structure from a first end face to a second end face to define a plurality of 
a covering member (outer shell of the heat exchanger) for covering the outer peripheral wall of the pillar shape honeycomb structure,
wherein in a cross section of the pillar shape honeycomb structure perpendicular to a flow direction of the first fluid, the partition walls comprise:
a plurality of first partition walls (10) extending in a radial direction from the side of a center portion of the cross section; and
a plurality of second partition walls (11) extending in a circumferential direction, and
a number of the first partition walls on the side of the central portion is less than a number of the first partition walls on the side of the outer peripheral wall (see Figs.7 and 9, a number of partition walls 10 on the side of the central portion is less that on the side of the outer peripheral wall).
In regards to claim 2, Weber discloses that the first fluid flows through the plurality of cells of the pillar shape honeycomb structure (Fig.2), a second fluid flows through an outer side of the covering member (Figs.2-4 and 8, a second fluid is shown entering through an outer side of the covering member), and the heat exchanging member is configured to enable heat exchange between the first fluid and the second fluid, via the outer peripheral wall of the pillar shape honeycomb and the covering member (Fig.2).
In regards to claim 3, Weber discloses that the number of the first partition walls is decreased from the side of the outer peripheral wall toward the side of the central portion, in the cross 
In regards to claim 5, Weber discloses that the first partition walls defining one cell (first cell after the middle cell) are longer than the second partition walls defining the one cell in the cross section of the pillar shape honeycomb structure perpendicular to the flow path direction of the first fluid (first partition walls 10 are longer than second partition walls 11 as shown in some of the figures, for example, Fig.9).
In regards to claim 8, Weber discloses that in an outer peripheral region having 2/3 of cells aligned from the outer peripheral wall to the center portion, the total number of the cells in the circumferential region satisfies the following relationship:
1 ≥ NA/NB > ½
wherein NA represents the total number of the cells in the circumferential region on the side of the central portion adjacent to the cells in NB and NB represents the total number of the cells in the circumferential region on the side of the outer peripheral wall adjacent to the cells in NA (Fig.7, in the cross section shown, the region closer to the central portion has 5 cells, corresponding to NA, and the region closer to the outer peripheral wall has 9 cells, corresponding to NB; the ratio NA/NB is 5/9 or 0.556).
In regards to claim 9, Weber discloses
A heat exchanger comprising the heat exchanging member according to claim 1 (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Sheldon et al. (US 2012/0199326, herein Sheldon).
In regards to claim 4, Weber does not disclose that the outer peripheral walls have a thickness larger than that of the partition walls.
	Sheldon teaches a heat exchanging member (Fig.9) comprising an outer peripheral wall (104’’’) and partition walls (410 and 414), wherein the outer peripheral wall has a thickness larger than that of the partition walls (Fig.9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber’s heat exchanging member to include the outer peripheral wall to have a thickness larger than that of the partition walls as similarly taught by Sheldon in order to strengthen the outer peripheral wall in comparison to the partition walls.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Tomita et al. (US 2015/0292812, herein Tomita).
In regards to claim 7, Weber does not disclose that the first partition walls have a thickness larger than that of the second partition walls.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber’s partition walls such that the first partition walls have a thickness larger than that of the second partition walls as taught by Tomita in order to increase heat transfer efficiency without pressure loss (see Tomita, paragraph 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Raheena R Malik/Examiner, Art Unit 3763